Cite as: 595 U. S. ____ (2022)            1

                    Statement of THOMAS, J.

SUPREME COURT OF THE UNITED STATES
             JANE DOE v. FACEBOOK, INC.
       ON PETITION FOR WRIT OF CERTIORARI TO THE
                SUPREME COURT OF TEXAS
               No. 21–459.   Decided March 7, 2022

    The petition for a writ of certiorari is denied.
    Statement of JUSTICE THOMAS respecting the denial of
certiorari.
    In 2012, an adult, male sexual predator used Facebook to
lure 15-year-old Jane Doe to a meeting, shortly after which
she was repeatedly raped, beaten, and trafficked for sex.
Doe eventually escaped and sued Facebook in Texas state
court, alleging that Facebook had violated Texas’ anti-sex-
trafficking statute and committed various common-law of-
fenses. Facebook petitioned the Texas Supreme Court for a
writ of mandamus dismissing Doe’s suit. The court held
that a provision of the Communications Decency Act known
as §230 bars Doe’s common-law claims, but not her statu-
tory sex-trafficking claim.
    Section 230(c)(1) states that “[n]o provider or user of an
interactive computer service shall be treated as the pub-
lisher or speaker of any information provided by another
information content provider.” 47 U. S. C. §230(c)(1). The
Texas Supreme Court emphasized that courts have uni-
formly treated internet platforms as “publisher[s]” under
§230(c)(1), and thus immune, whenever a plaintiff ’s claim
“ ‘stem[s] from [the platform’s] publication of information
created by third parties.’ ” In re Facebook, Inc., 625 S. W.
3d 80, 90 (Tex. 2021) (quoting Doe v. MySpace, Inc., 528
F. 3d 413, 418 (CA5 2008)). As relevant here, this expan-
sive understanding of publisher immunity requires dismis-
sal of claims against internet companies for failing to warn
consumers of product defects or failing to take reasonable
2                   DOE v. FACEBOOK, INC.

                     Statement of THOMAS, J.

steps “to protect their users from the malicious or objection-
able activity of other users.” 625 S. W. 3d, at 83. The Texas
Supreme Court acknowledged that it is “plausible” to read
§230(c)(1) more narrowly to immunize internet platforms
when plaintiffs seek to hold them “strictly liable” for trans-
mitting third-party content, id., at 90–91, but the court ul-
timately felt compelled to adopt the consensus approach,
id., at 91.
   This decision exemplifies how courts have interpreted
§230 “to confer sweeping immunity on some of the largest
companies in the world,” Malwarebytes, Inc. v. Enigma
Software Group USA, LLC, 592 U. S. ___, ___ (2020) (slip
op., at 1) (statement of THOMAS, J., respecting denial of cer-
tiorari), particularly by employing a “capacious conception
of what it means to treat a website operator as [a] publisher
or speaker,” id., at ___ (slip op., at 8) (internal quotation
marks omitted). Here, the Texas Supreme Court afforded
publisher immunity even though Facebook allegedly
“knows its system facilitates human traffickers in identify-
ing and cultivating victims,” but has nonetheless “failed to
take any reasonable steps to mitigate the use of Facebook
by human traffickers” because doing so would cost the com-
pany users—and the advertising revenue those users gen-
erate. Fourth Amended Pet. in No. 2018–69816 (Dist. Ct.,
Harris Cty., Tex., Feb. 10, 2020), pp. 20, 22, 23; see also Re-
ply Brief 3, n. 1, 4, n. 2 (listing recent disclosures and inves-
tigations supporting these allegations). It is hard to see
why the protection §230(c)(1) grants publishers against be-
ing held strictly liable for third parties’ content should pro-
tect Facebook from liability for its own “acts and omissions.”
Fourth Amended Pet., at 21.
   At the very least, before we close the door on such serious
charges, “we should be certain that is what the law de-
mands.” Malwarebytes, 592 U. S., at ___ (slip op., at 10).
As I have explained, the arguments in favor of broad im-
munity under §230 rest largely on “policy and purpose,” not
                  Cite as: 595 U. S. ____ (2022)              3

                     Statement of THOMAS, J.

on the statute’s plain text. Id., at ___ (slip op., at 4). Here,
the Texas Supreme Court recognized that “[t]he United
States Supreme Court—or better yet, Congress—may soon
resolve the burgeoning debate about whether the federal
courts have thus far correctly interpreted section 230.” 625
S. W. 3d, at 84. Assuming Congress does not step in to clar-
ify §230’s scope, we should do so in an appropriate case.
   Unfortunately, this is not such a case. We have jurisdic-
tion to review only “[f ]inal judgments or decrees” of state
courts. 28 U. S. C. §1257(a). And finality typically requires
“an effective determination of the litigation and not of
merely interlocutory or intermediate steps therein.” Mar-
ket Street R. Co. v. Railroad Comm’n of Cal., 324 U. S. 548,
551 (1945). Because the Texas Supreme Court allowed
Doe’s statutory claim to proceed, the litigation is not “final.”
Conceding as much, Doe relies on a narrow exception to the
finality rule involving cases where “the federal issue, finally
decided by the highest court in the State, will survive and
require decision regardless of the outcome of future state-
court proceedings.” Cox Broadcasting Corp. v. Cohn, 420
U. S. 469, 480 (1975). But that exception cannot apply here
because the Texas courts have not yet conclusively adjudi-
cated a personal-jurisdiction defense that, if successful,
would “effectively moot the federal-law question raised
here.” Jefferson v. City of Tarrant, 522 U. S. 75, 82 (1997).
   I, therefore, concur in the Court’s denial of certiorari. We
should, however, address the proper scope of immunity un-
der §230 in an appropriate case.